       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


ALLIANCE FOR AUTOMOTIVE            )
INNOVATION                         )
                                   )                 C.A. No. 20-12090-DPW
                        Plaintiff, )
vs.                                )
                                   )
MAURA HEALEY, ATTORNEY             )
GENERAL OF THE COMMONWEALTH )
OF MASSACHUSETTS,                  )
in her official capacity,          )
                                   )
                        Defendant. )

                       CONFIDENTIALITY PROTECTIVE ORDER

       Pursuant to Federal Rules of Civil Procedure 1, 167 and 26(c) and Federal Rule of Evidence

502, the Court adopts this Confidentiality Protective Order as an Order of the Court (“Order”). As

good cause, the entry of this Order is necessary (1) to assure a just, speedy and comparatively

inexpensive determination of this litigation; (2) to protect confidential information that may be

produced or otherwise disclosed during this litigation—i.e., “trade secret or other confidential

research, development, or commercial information,” Fed. R. Civ. P. 26(c)(1)(G)—the broad

disclosure of which would risk significant harm to the above-captioned parties (“Party” or

“Parties”), non-parties, and the public; (2) as well as (3) to protect any inadvertently produced

attorney-client privileged information and work product. The protections afforded by this Order

are meant to apply to the Parties and any third party in this litigation and in any other state or

federal proceeding as set forth in Federal Rule of Evidence 502(d) and (e).
       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 2 of 18




                                            Definitions

       1.      “Confidential Information” means all information designated as being confidential

(as set forth below) that is produced, provided, or made available in the course of formal or

informal discovery or other proceedings in this action, including, but not limited to:

      (a)      documents, tangible things, and electronically stored information (“Documents”);

      (b)      responses to interrogatories, responses to requests to admit, or other written

               responses to discovery;

      (c)      answers, information, and testimony provided during the course of depositions,

               hearings, or at trial, including transcripts of such depositions, hearings, and trial;

      (d)      information provided to this Court through motion practice or otherwise.

       2.      “Highly Confidential Information” means a limited subset of information

designated “Confidential Information” that, given its unusually sensitive nature, is to be reserved

for attorneys’ eyes only.    Information designated Highly Confidential Information is to be

viewable only by counsel of record and Permitted Experts in this proceeding. For purposes of this

Protective Order, Highly Confidential Information is included in the provisions governing, and

protections afforded to, Confidential Information unless otherwise stated.

       3.      “Permitted Expert” means an expert or consultant who is retained or used by a Party

in this action or the Party’s counsel to assist counsel in connection with counsel’s work in this

action or to provide testimony in this action. Before a Permitted Expert is able to view Confidential

Information or Highly Confidential Information, the Party retaining or using the Permitted Expert

must provide the other Party advance notice of the Permitted Expert’s retention or use. If the other

Party objects to the disclosure of Confidential Information or Highly Confidential Information to

the designated Permitted Expert, it must do so in writing within 3 business days, during which



                                                  2
       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 3 of 18




time no Confidential Information or Highly Confidential Information shall be disclosed to the

designated Permitted Expert.

       4.      “Producing Non-Party” means an individual or an entity that is not a Party to the

above-captioned litigation who produces documents and information pursuant to subpoena, an

informal request of a Party, or otherwise in this case. These third parties may designate material

or information that they produce Confidential Information or Highly Confidential Information

under this Order if they sign an acknowledgment agreeing to be bound by all of the provisions of

this Order.

                Designating Confidential and Highly Confidential Information

       5.      Criteria for Designation. A Party or a Producing Non-Party may designate

information as Confidential Information if the Party making such designation reasonably believes

that the information embodies or contains trade secrets, competitive and strategic initiatives,

financial or business planning information, or other confidential research, development or

commercial information, provided that the owner of such material has taken reasonable steps to

maintain its confidentiality. For a subset of Confidential Information, a Party or a Producing

Nonparty may further designate that information as Highly Confidential Information. This

designation is reserved for information that is extremely sensitive, for which the Party or Producing

Non-Party would suffer a substantial risk of serious harm that could not be avoided by less

restrictive means if that information were disseminated to others in the litigation, including but not

limited to information that would reveal particularly confidential commercial information such as

a party’s highly sensitive trade secrets or closely held, proprietary cybersecurity techniques.




                                                  3
         Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 4 of 18




         6.    Method for Designation. A Party or a Producing Non-Party may designate

information as Confidential Information or Highly Confidential Information by the following

means:

         (a)   Documents Produced By A Party Or A Producing Non-Party: For Documents,

               a Party or a Producing Non-Party shall mark any page containing Confidential

               Information with the legend “CONFIDENTIAL” Or “HIGHLY CONFIDENTIAL

               – ATTORNEYS’ EYES ONLY.” A Party or Producing Non-Party will endeavor

               to designate Documents as such prior to production but may designate Documents

               as such after service or receipt of such Documents. Such retroactive designation

               shall be made in writing and it shall be the obligation of the designating Party or

               Producing Non-Party to provide the other Party with a revised copy of the

               information being retroactively designated containing the proper confidentiality

               designations.     Upon receipt, the non-designating Party shall destroy all

               undesignated copies of such Documents produced in the litigation (except for any

               original versions maintained by that Party prior to production, provided, however,

               that the non-designating Party shall only use the retroactively designated copies for

               the purposes of this litigation).

         (b)   Responses To Interrogatories. Responses To Requests To Admit Or Other

               Written Responses To Discovery:          As to each specific response for which

               confidentiality is claimed, a Party or Producing Non-Party shall designate each such

               response as containing Confidential Information by including the legend

               “RESPONSES [X], [Y] AND [Z] CONFIDENTIAL” or “RESPONSES [A], [B]

               AND [C] HIGHLY CONFIDENTIAL, ATTORNEYS’ EYES ONLY,” as



                                                   4
Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 5 of 18




      appropriate, on the first page of the document and on every page on which

      Confidential Information appears.       A receiving Party shall treat all written

      responses to discovery as Confidential Information for 7 calendar days after they

      are served on the receiving Party. Within 7 calendar days after service, the

      responding Party may designate any specific responses not already designated as

      Confidential Information as containing Confidential Information by serving written

      notice on the non-designating Party identifying the specific responses for which

      confidentiality is claimed.

(c)   Answers, Information, And Testimony Provided In The Course Of

      Depositions, Hearings. Or Trial. Including The Transcripts Of Such

      Proceedings:

      (i) All deposition testimony and exhibits, and all deposition, hearing, and trial

         transcripts, shall be treated as Confidential Information until 7 calendar days

         after the final transcript is received from the court reporter. Within 7 calendar

         days after receipt of the final transcript, a Party or Producing Non-Party may

         designate any portion of the subject testimony as containing Confidential

         Information or Highly Confidential Information by serving written notice upon

         all other Parties and the court reporter identifying the portions of the transcript,

         by page and line reference for which confidentiality is claimed. After any such

         designation, counsel for all the Parties shall be responsible for marking the

         designated material in all previously unmarked copies of transcripts and

         exhibits as containing Confidential Information or Highly Confidential

         Information as set forth above.



                                        5
       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 6 of 18




              (ii) During the taking of testimony (or during oral argument), a Party or Producing

                  Non-Party believing that any testimony or oral argument about to be elicited (or

                  proffered) will contain Confidential Information, may designate that portion of

                  the testimony, argument, or exhibit as containing Confidential Information and

                  the Parties shall instruct the court reporter (or request the Court) to so mark the

                  transcript or exhibit accordingly, as well as to impound the information as set

                  forth below. Also, prior to taking any such testimony or proffering such exhibit,

                  all persons who are not permitted recipients of Confidential Information shall

                  be asked to leave the room or exit the video conference of the proceedings while

                  such testimony is being taken and the exhibit is being proffered.

              (iii) Any court reporter or videographer who transcribes or videotapes testimony in

                  this action shall be required to agree, before transcribing or videotaping any

                  such testimony, that all information designated Confidential Information shall

                  not be disclosed except as provided in this Order, and that copies of any

                  transcript, reporter’s notes, videotapes, or any other transcription records of any

                  such testimony will be retained in absolute confidence and safekeeping by such

                  reporter or videographer or shall be delivered to an attorney of record or filed

                  under seal with the Court. The Party or Producing Non-Party designating

                  information or Documents attached as Confidential Information shall be

                  responsible for notifying any court reporter or videographer of these

                  obligations.

       7.     If a receiving Party, at any time, wishes to have the designation of any particular

Confidential Information or Highly Confidential Information removed or changed, that Party shall



                                                6
        Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 7 of 18




first request, in writing, that the designating Party or Producing Non-Party change its designation

and the receiving Party shall provide the reasons therefor. Thereafter, the challenging Party and

the designating Party or Producing Non-Party shall make good-faith efforts to resolve the dispute.

If the designating Party or Producing Non-Party refuses to agree to remove or change the

designation, then the challenging Party may file a motion with the Court for an order removing or

changing the designation. The burden of persuasion in any such motion shall be on the designating

party. At all times during the process of challenging a designation, the Parties shall treat the

Confidential Information as originally designated until the Parties agree upon removal of the

designation or the motion is decided by the Court and written notice of such decision is served on

the Parties.

                       Use And Disclosure Of Confidential Information

        8.     The Parties shall use Confidential Information or Highly Confidential Information

only for the purpose of the above-captioned matter (including any and all appeals).

        9.     Nothing designated as Confidential Information or Highly Confidential

Information pursuant to this Order may be disclosed in response to a request under the

Massachusetts Public Records Law (M.G.L. c. 66, § 10) absent an Order from this Court permitting

such disclosure. In considering whether to issue such an Order in response to such a request, the

Court will follow the approach outlined by the Supreme Judicial Court of Massachusetts in

Commonwealth v. Fremont Investment & Loan, 459 Mass. 29 (2011), it shall be the responsibility

of the Defendant to inform any requester of this procedure for addressing Massachusetts Public

Records Law requests that implicate this Protective Order.

        10.    Any Party filing with the Court any motion, brief, exhibit, or other document in this

action that incorporates, contains, or discloses the contents of Confidential Information or Highly



                                                 7
       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 8 of 18




Confidential Information shall follow Local Rule 7.2 with respect to seeking leave to impound the

Confidential Information or Highly Confidential Information and, on doing so, shall reference

clearly and conspicuously in the motion that the material has been marked as containing

Confidential Information or Highly Confidential Information pursuant to this Order. Also, the

motion, brief, or other document itself shall contain the designation “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” as appropriate, on the first page

of the document, as well as on every page on which Confidential Information or Highly

Confidential Information appears. If only a portion of a document filed under seal contains

Confidential or Highly Confidential Information, then the Party filing the document shall, that

same day, file a public version of the document with the Confidential or Highly Confidential

Information redacted.

       11.    Highly Confidential Information shall not be disclosed to, or viewed by, anyone

other than:

       (a)    the Attorney General for the Commonwealth of Massachusetts and attorneys and

              support staff employed in her office, but excluding outside Special Assistant

              Attorneys General;

       (b)    Plaintiff’s counsel of record from Mayer Brown and Mintz Levin and their support

              staff, excluding employees of Plaintiff itself;

       (c)    the Permitted Experts in this litigation and their support staff, provided they have

              signed the Declaration and Agreement described in Paragraph 15 below, subject to

              the notice and objection requirements specified in Paragraph 3;




                                                8
       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 9 of 18




       (d)     the Court and Court personnel as it becomes necessary during the course of the

               litigation or as is allowed or directed by the Court, as well as any mediator or

               settlement judge that may be retained by the Parties;

       (e)     certified court reporters and videographers transcribing or filming depositions or

               testimony involving such Confidential Information as well as translators working

               for or on behalf of a Party;

       (f)     Outside litigation support providers retained by counsel for the Parties, such as

               electronic discovery, graphics services, and trial technology providers,

               photographers, videographers, and similar support providers, all of whom shall use

               such information solely for purposes of this litigation and all of which shall execute

               the Designation and Agreement described below in Paragraph 15 prior to receiving

               any Confidential Information; and

       (g)     witnesses who may be examined concerning documents containing Highly

               Confidential Information if it appears on the face of the document that the witness

               is the author or recipient of the document, and the witness has signed the

               Declaration and Agreement described in Paragraph 15 below.

       12.     Confidential Information—not including Highly Confidential Information—shall

be disclosed only to the following persons and entities and shall be limited to the disclosure

reasonably necessary for such person’s or entity’s activities in connection with this litigation:

        (a)    All persons and entities entitled to receive access to Highly Confidential pursuant

               to Paragraph 11 above;

       (b)     The Parties and their employees who have a need to know of such information;




                                                  9
       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 10 of 18




       (c)     In-house or outside attorneys for the Parties, and those attorneys' respective

               employees; and

       (d)     Witnesses who may be examined and may testify concerning such Confidential

               Information who have signed the Declaration and Agreement described in

               Paragraph 15 below.

       13.     Confidential Information or Highly Confidential Information produced by a

Producing Non-Party shall not be disclosed to other Producing Non-Parties.

       14.     Notwithstanding anything to the contrary in Paragraph 12 above, Confidential

Information—not including Highly Confidential Information—may be disclosed and copies may

be provided to persons who are reasonably believed to have authored the information to be

disclosed or received the information to be disclosed prior to its production in this litigation, and

any other persons with the prior authorization of the Court to receive such disclosures.

       15.     To the extent otherwise permitted under Paragraphs 11 and 12 of this order,

disclosure of Confidential Information and Highly Confidential Information is appropriate only

after those persons have signed, as Declarant, an acknowledgment of the terms of this protective

order in the form of the “Declaration and Agreement” attached as Exhibit A. Any counsel who

facilitates disclosure of Confidential Information to a Declarant who has signed Exhibit A shall

retain an original or copy of this signed form for two years after the resolution, by final judgment

or otherwise (including all appeals), of the above-captioned litigation.

       16.     Once a Declarant who is an expert witness or an outside litigation support provider

terminates his or her services in this litigation, he or she shall return all Confidential Information

to the Party that retained him or her, and will destroy electronically stored copies of such




                                                 10
       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 11 of 18




information. Upon termination, the expert-witness Declarant will no longer be allowed access to

Confidential Information unless he or she executes a new Declaration and Agreement.

        17.    Within 14 calendar days after the conclusion of the litigation, whether by dismissal.

Judgment, or settlement, counsel retaining executed Declarations and Agreements shall be

responsible for notifying all Declarants that the litigation has ended and instruct those Declarants

to return, within 14 calendar days, all paper copies of Confidential Information or Highly

Confidential Information in their possession, custody, or control to the person or entity who

furnished the information or to counsel in this action, and destroy electronically stored

Confidential Information or Highly Confidential Information. Notwithstanding the foregoing,

counsel shall be entitled to retain a copy of any and all Confidential Information as may be required

by the applicable Rules of Professional Conduct.

                     Inadvertent Production/Federal Rule of Evidence 502

        18.    If any attorney-client privileged information or work product is disclosed

inadvertently, that disclosure shall not operate as a waiver in this action so long as the producing

Party takes reasonable steps to rectify the error, including, if applicable, following Federal Rule of

Civil Procedure 26(b)(5)(B). Among other things, the producing Party or Producing Non-Party

shall notify the receiving Party in writing and identify the privileged or protected material by Bates

designation or other identifiable description. Upon receipt of a notice of inadvertent disclosure,

the receiving Party must refrain from viewing such material or using such material in any way,

and must follow the producing Party’s or Producing Non-Party’s reasonable instructions regarding

the disposition of the material. To the extent there is a disagreement regarding the proper

disposition of the material, the receiving Party shall refrain from using the material unless and until

the Court makes a determination as to its proper disposition.



                                                  11
       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 12 of 18




       19.     The provisions of Paragraph 18 specifically apply to metadata produced by the

Parties—inadvertently or otherwise.

       20.     The production of any information by a Party in this proceeding shall not, for the

purposes of this proceeding or any other proceeding in any other state or federal court or

administrative proceeding, constitute a waiver by either Party of any privilege applicable to that

information, including the attorney-client privilege and the work product doctrine, as to the

information produced or as to the subject matter thereof.

                                    Miscellaneous Provisions

       21.     Nothing herein shall prohibit a reference to or summary of Confidential Information

or Highly Confidential Information in briefs, motions, or memoranda of facts or law filed in this

action; provided, however, that the reference to or summary of such Confidential Information or

Highly Confidential Information must be classified as and treated as Confidential Information or

Highly Confidential Information as set forth herein.

       22.     This Order shall survive the termination of this litigation and the protection

afforded by this Order shall remain in effect until limited or terminated by the Parties or the Court.

       23.     Within 60 calendar days after any final appeal in this action is exhausted, or within

90 calendar days of the resolution of this action by stipulation or non-appealed judgment, each

Party possessing Confidential Information or Highly Confidential Information designated as such

by the other Party will destroy the Confidential Information or Highly Confidential Information,

maintain it in a manner consistent with the terms of this Order, or return it to the appropriate

counsel, as counsel requests. Each Party must deliver to the disclosing Party’s counsel within 60

calendar days after the final appeal in this action is exhausted, or within 90 calendar days of the




                                                 12
       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 13 of 18




resolution of this action by stipulation or non-appealed judgment, a certification that the Party has

complied with the terms of this Order or explain in writing why it has not done so.

       24.       If Confidential Information or Highly Confidential Information in the possession,

custody, or control of a Party in this action is subpoenaed, requested or demanded in another action

or proceeding, or the subject of a public records request, the Party in possession, custody, or control

of the Confidential Information or Highly Confidential Information shall object to production of

the Confidential Information or Highly Confidential Information by setting forth the existence of

this Order. A Party shall also give prompt written notice of such subpoena, request, or demand to

the appropriate Party or Producing Non-Party that asserted the information was Confidential

`Information or Highly Confidential Information. Neither the provisions of this Order, nor any

designation or failure to designate any information as Confidential Information or Highly

Confidential Information under this Order, shall constitute a waiver of a Party’s or Producing

Nonparty’s assertion of confidentiality with respect to any information in any other action or

proceeding.      Provided that the Party or Producing Non-Party seeking to maintain the

confidentiality of the information has taken the necessary steps to prevent, through judicial

process, production of the documents sought, the Party that possesses such documents shall not

produce in such an action any documents produced as Confidential Information or Highly

Confidential Information in this Litigation until the motion to quash or analogous proceeding has

been resolved.

       25.       Notwithstanding the above, if any information that a producing Party or Producing

Non-Party claims is Confidential Information is inadvertently disclosed to a receiving Party

without being properly designated as Confidential Information, the designating Party or Producing

Non-Party may notify the receiving Party that such Confidential Information was inadvertently



                                                  13
       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 14 of 18




not designated, provided the producing Party or Producing Non-Party gives such notice in writing

as soon as reasonably possible after becoming aware that the Confidential Information was not

properly designated. Such written notice shall identify with specificity the information the

designating Party or Producing Non-Party is then designating to be Confidential Information. If

the designating Party or Producing Non-Party gives such written notice as provided above, its

claims of confidentiality shall not be deemed to have been waived by its failure to designate

properly the information as Confidential Information prior to disclosure. Upon receipt of written

notice as provided for herein, the receiving Party shall mark the original and all known copies of

the information with the proper designation. In addition, the receiving Party shall use its best

efforts to ensure that the information that was disclosed prior to the late designation is thereafter

restricted to only those persons entitled to receive Confidential Information under the terms set

forth herein.

       26.      No Party shall be obligated to challenge the appropriateness of any confidentiality

designation or Confidential Information by another Party, and the failure to do so shall not

constitute a waiver or otherwise preclude a challenge to the designation in another or subsequent

matter or action.

       27.      Nothing in the provisions of this Order shall prevent a designating Party or

Producing Non-Party from using its own Confidential Information in any manner such designating

Party or Producing Non-Party desires subject to any other Party’s rights who has an interest in the

documents. If, however, a designating Party or Producing Non-Party wishes to use its own

Confidential Information or Highly Confidential Information in a manner that it inconsistent with

the obligations of receiving parties under this Order, it must first remove the designation of

Confidential Information or Highly Confidential Information prior to use.



                                                 14
       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 15 of 18




       28.     This Order shall be without prejudice to the right of any Party to oppose production

of any information on any ground allowed under the Federal Rules of Civil Procedure or admission

of such information under the Federal Rules of Evidence, provided, however, that after the entry

of this Order, no Party may object to any discovery request on the ground that it seeks confidential

or highly confidential information.

       29.     This Court retains jurisdiction even after termination of this action to enforce this

Order and to make such deletions from or amendments, modifications, and additions to the Order,

as stipulated by the Parties and as the Court may deem appropriate from time to time. Any Party

for good cause may apply, before or after the termination of this action, to the Court for a

modification of this Order.

       30.     The Parties shall make every reasonable effort to act in good faith to limit and

curtail the volume of information, documents, things, testimony or other materials designated by

them as Confidential Information or Highly Confidential Information; shall use their best efforts

to act in good faith to separate out and segregate Documents containing Confidential Information

or Highly Confidential Information from those that do not contain Confidential Information or

Highly Confidential Information; shall use their best efforts to act in good faith to limit the number

of persons to whom Confidential Information or Highly Confidential Information is to be

disclosed; and shall confer with each other in good faith for the purpose of attempting to limit and

curtail the volume of information and materials to be so designated.


       SO ORDERED on this ______ day of January, 2021.


                                               ________________________________
                                               DOUGLAS P. WOODLOCK
                                               UNITED STATES DISTRICT JUDGE



                                                 15
Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 16 of 18




            EXHIBIT A




                               16
       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 17 of 18




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

ALLIANCE FOR AUTOMOTIVE            )
INNOVATION                         )
                                   )                        C.A. No. 20-12090-DPW
                        Plaintiff, )
vs.                                )
                                   )
MAURA HEALEY, ATTORNEY             )
GENERAL OF THE COMMONWEALTH )
OF MASSACHUSETTS                   )
in her official capacity,          )
                                   )
                        Defendant. )


                            DECLARATION AND AGREEMENT

        I, _______________________, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

        1.     I am employed by in the capacity of ___________________.

        2.     I have read the Protective Order (“Court Order”) entered in the above-captioned

case, Alliance for Automotive Innovation v. Healey, Case No. 1:20-cv-12090-DPW.

        3.     I agree to be bound by the Court Order, and I agree not to disclose information

protected by the Court Order to any person not authorized to receive that information.

        4.     I consent to the jurisdiction of the United States District Court in the District of

Massachusetts for enforcement of the Court Order and this Declaration and Agreement and waive

any and all objections to jurisdiction and venue.

        5.     I understand that I may be subject to contempt or other sanctions for the failure to

obey the Court Order.

        6.     I will use information deemed to be or designated as Confidential Information

under the Court Order exclusively for my activities, work, or testimony in connection with this

litigation.

                                                17
       Case 1:20-cv-12090-DPW Document 90-1 Filed 01/21/21 Page 18 of 18




       7.      When I am informed that this litigation is concluded, I will return all Confidential

Information in my possession, custody, or control to the person who furnished the information or

to counsel in this action and will destroy such information if it is in electronically stored form.

       [If executed within the United States or its territories:] “I declare (or certify, verify, or state)

under penalty of perjury that the foregoing is true and correct. Executed on (date). (Signature).”]

       [If executed outside the United States: “I declare (or certify, verify, or state) under penalty

of perjury under the laws of the United States of America that the foregoing is true and correct.

Executed on (date). (Signature).”]




                                                   18
